Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 04/26/2022. Claims 1 and 8 have been amended. Claims 3-7 and 10 have been canceled. Claims 1-2 and 8-9 are pending on this application.

Response to Arguments
3.	With respect to amended claims 1 and 8 filed on 04/26/2022, the subject matter “wherein the first DAC output and the second DAC output are directly coupled to a common output” as failing to comply with the written description requirement because Fig. 4 of application described the output (64, 66) of the first DAC (26) and second output (106, 108) of the second DAC (28) are indirectly (via switches 94, 96, 102, 104) coupled to the common output (OUTP and OUTM); and specification of the application failing to comply with the written description requirement of the subject matter “wherein the first DAC output and the second DAC output are directly coupled to a common output” in claimed invention.
4.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
	Under remarks, with respect to amended claims 1 and 8, applicant argued:” Eshraghi does not teach a first DAC output and a second DAC output directly coupled to a common output. Due to the shortcomings described above, Applicant respectfully asserts that Esharaghi does not anticipate Applicant's Claims 1 and 8. Therefore, Applicant respectfully requests that the rejection of Claims 1 and 8 be withdrawn”. Examiner respectful disagrees from the following: 
Fig. 7 of Esharaghi discloses a first DAC output (51) and a second DAC output (50) directly coupled to a common output (combiner 48 is common to the first output 51 and second output 50. Accordingly, the 35 U.S.C 102 (a)(1) rejection of claims 1 and 8 from cited reference of Esharaghi are sustain in this office action.
5.	With respect to claim 2, applicant argued “Claim 2 depends from claim 1; therefore claim 2 is believed to be allowable”. Examiner respectful disagrees because claim 1 is anticipated by Esharaghi ‘s reference as discussed above and combined with Dufrene et al. disclosed every limitation of claimed invention; therefore the 35 U.S.C 103 rejection of claim 2 from cited references of  previous office action is sustain.
6.	With respect to claim 9, applicant argued “Claim 9 depends from claim 8; therefore claim 9 is believed to be allowable”. Examiner respectful disagrees because claim 8 is anticipated by Esharaghi ‘s reference as discussed above and combined with Lee et al. disclosed every limitation of claimed invention; therefore the 35 U.S.C 103 rejection of claim 9 from cited references of previous office action is sustain.

7.	From above, the same references from previous office action is applied to this office action.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-2 and 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With respect to claims 1 and 8, the claims the subject matter “wherein the first DAC output and the second DAC output are directly coupled to a common output” as failing to comply with the written description requirement because Fig. 4 of application described the output of the first DAC (26) and second output of the second DAC (28) are indirectly coupled to the common output (OUTP and OUTM); and specification of the application failing to comply with the written description requirement “wherein the first DAC output and the second DAC output are directly coupled to a common output”. Therefore; the claim(s) 1 and 8 contains subject matter ““wherein the first DAC output and the second DAC output are directly coupled to a common output” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Dependent claims 2 and 9 contains subject matter which was not described in the specification in independent claims 1 and 8.



Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshraghi et al. Pub. No. 2002/0140593.
Regarding claim 1, Fig. 7 of Eshraghi et al. discloses a system, comprising: a first digital-to-analog converter (DAC 44) having a first DAC output (51); a second digital-to-analog converter (DAC 43) having a second DAC output (50) ; wherein the first DAC output (51) and the second DAC output (50) are directly coupled to a common output (adder/combiner 48 is common first output 51 and second output 50); and a digital controller (40,45, 46) coupled to the first (44) and second digital-to-analog( 43) converters for transmitting first codes (input codes of 44) to the first digital-to-analog converter (44) at a radio-frequency digital rate (paragraph 0006) , and for transmitting second codes (input codes of 43) to the second digital-to-analog converter (44) at the digital rate (paragraph 0002); and wherein the digital controller (40,45, 46) includes  a timing system (45, 46) for operating each one of the first (44) and second digital-to-analog (43) converters at the digital rate in a return-to-zero configuration (paragraph 0028) , such that a signal (51) from the first digital-to-analog converter (44) is transmitted to the common output (48) while the second digital-to-analog converter  (43) is reset (see Fig. 8), and a signal (50) from the second digital-to- analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter (44) is reset (see Fig. 8).

Regarding claim 8, Fig. 7 of Eshraghi et al.  discloses a system, comprising: a first digital-to-analog converter (DAC 44) having a first DAC output (51); a second digital-to-analog converter (DAC 43) having a second DAC output (50); a digital controller (40, 45, 46, 41) coupled to the first (44) and second digital-to-analog (43) converters for receiving incoming codes (output codes of 44), and for generating first  (input codes of 44) and second codes (codes input of 43)  based on the incoming codes (output codes of 40), the second codes (input codes of 43) being delayed (41) relative to the first codes (input codes or 44); and wherein the first DAC output and second DAC output are directly coupled to a common output (adder/combiner 48 is common to first output 51  and second output 50); and wherein the digital controller (40, 45, 46, 41) includes a timing system (45, 46) for operating the first and second digital-to-analog converters(44, and 43) based on the first and second codes (input codes of 44 and 43), respectively, at a radio frequency digital rate (paragraph 0006)  in a return-to-zero configuration (paragraph 0028), such that a signal (51)from the first digital-to- analog converter (44) is transmitted to the common output (48)while the second digital-to-analog converter is reset (see Fig. 8), and a signal (51) from the second digital-to-analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter is reset (see Fig. 8).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 1 above, and further in view of Dufrene et al. Pub. No. 2014/0159933.
Regarding claim 2, Eshraghi et al. as applied to claim 1 above does not discloses wherein each one of the digital-to-analog converters includes current sources and switches for connecting the current sources to ground.
Fig. 6 and paragraph 0006 of Dufrene et al. discloses an RF DAC comprising first and second DAC (310, 310’); discloses wherein each one of the digital-to-analog converters (310 or 310’) includes current sources (Ia , ib, ia’, ib’) and switches (Sa, Sb, Sa’, Sb’) for connecting the current sources (Ia , ib, ia’, ib’) to ground (Ground).
Eshraghi et al. and Dufrene et al. are common subject matter of RF DAC; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching DAC of Dufrene et al. into DAC of Eshraghi et al. for the purpose of providing a RF digital to analog converter (RF-DAC) that reduces undesired third order harmonics therein (paragraph 0001 of Dufrene et al.).

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 8 above, and further in view of Lee et al. Pub. No. 2016/0191033.
Eshraghi et al. as applied to claim 8 above, does not discloses an integrated circuit including the system of claim 8, wherein the integrated circuit includes conductive lines for communicating the incoming codes to the digital controller, and conductive lines for outputting complementary analog signals from the common output.
Fig. 1 of Lee et al. discloses an integrated circuit (100) including first and second DAC system (see abstract), wherein the integrated circuit (100) includes conductive lines (23) for communicating the incoming codes (Din) a digital controller (3), and conductive lines (FDB, FD, RST lines) for outputting complementary analog signals (complement analog output signals of 7 and 8) from the common output (common output node of 7 and 8).
Eshraghi et al. and Lee et al. are common subject matter of controlling DAC; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching of Lee et al. into Eshraghi et al. for the purpose of providing provide a digital-to-analog converter for minimizing loss of the output while using the RZ technique (paragraph 0009 of Lee et al.).

Contact Information

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/30/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845